DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B, claims 4-6 in the reply filed on December 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7-9, 13, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of the Claims
Claims 1, 2, 4-6, 10-12, 14, and 16-25 are under examination 
Claims 3, 7-9, 13 and 15 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 2012/0078071 A1) in view of Gerber et al. (US 2015/0300974 A1). 

However, Bohm et al. do not teach where the system receives host event data. 
Gerber et al. teach receiving the insulin data, glucose data and event of the host to produce a graphical display on a mobile computing device (paragraphs 0017, 0018 and 0020)) and where the processing module displays a visual indicating the relationship between the glucose or event data (exercise or carbohydrate intake such as meals)  with each other or time and where the data is not obscured (paragraphs 0018 and 0020)
	It would have been obvious for one of ordinary skill in the art, at the time of filling, to combine the teachings of Bohm et al. and Gerber et al. Gerber et al. teach that accurate glucose monitoring is necessary to prevent diabetic ketoacidosis episodes (paragraphs 0005-0007).  Bohm et al. teach a continuous glucose monitoring system that allows a user to identify blood analytes.  Thus, one of ordinary skill in the art would have been motivated to combine the methods of Gerber et al. and Bohm et al. to ensure constant and accurate blood analyte monitoring to prevent injury to the patient. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in combining the methods, because the data from both method can be readily gathered and formatted into a graphical display. 

Allowable Subject Matter
Claims 4-6, 10-12, 14, 16, and 20-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631